CLEMENS, Senior Judge.
Plaintiff secured lender Paccar Financial Corp. sued defendant mechanic John Lamke in replevin. It sought possession of two trucks held by Lamke to secure payment of his repair bills of $5,137 and $6,182. These bills had been authorized by owner Charles McClelland.
*911The replevin action was submitted on the parties’ agreed statements of facts. The trial court gave judgment to defendant mechanic and the lender has appealed.
The dates of the parties’ claims to preference are critical.
Defendant had recorded his two mechanic liens on November 5 and December 9, 1980, respectively. Following each of those filings, plaintiff lender filed its security liens on November 7,1980 and February 27,1981, respectively.
Upon submission the trial court correctly ruled: “The statutory lien, asserted by defendant under V.A.M.S. 430.020, is entitled to preference over the plaintiff’s security interest because the statutory lien was perfected first in time and defendant was without actual notice of plaintiff’s security interest.”
Judgment affirmed.
CRANDALL, P.J., and REINHARD and CRIST, JJ., concur.